Citation Nr: 0127801	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  95-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions of July and September 1970 that denied service 
connection for a psychosis.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


INTRODUCTION

The veteran served on active duty from April 1967 to January 
17, 1969.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in February 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, for additional consideration.  
Following the veteran's move to Kansas, the claims file was 
transferred to the regional office in Wichita, Kansas, which 
continued the denial of the veteran's claim of entitlement to 
service connection for a psychosis based on clear and 
unmistakable error in rating decisions of July and September 
1970.  

The attorney-representative has submitted additional argument 
for the Board's consideration.  The matter is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
nervous disorder was received in June 1970.  

2.  A rating decision dated July 28, 1970, denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder; following the receipt of additional 
evidence, that determination was confirmed by a rating 
decision dated September 24, 1970.  

3.  Although the veteran was given written notification of 
these determinations, a timely appeal was not thereafter 
received.  

4.  There was a tenable basis in the record for the RO in 
July and September 1970 to deny service connection for a 
psychiatric disorder (for compensation purposes); any error 
committed by the RO at that time was not outcome-
determinative.  


CONCLUSION OF LAW

The rating decisions of July 28, 1970, and September 24, 
1970, denying service connection for a psychiatric disorder 
did not involve clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that a rating decision dated July 28, 1970, 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder because there was no 
evidence of record to show that a nervous disorder was 
present in service or that a psychosis was manifested to a 
compensable degree within a year following his separation 
from service on January 17, 1969.  The veteran was given 
written notification of the rating determination in a letter 
dated August 5, 1970.  Although additional evidence was 
thereafter received, a rating decision dated September 24, 
1970, confirmed the prior rating denial.  The record shows 
that the veteran was informed of the September 1970 confirmed 
rating decision in a letter dated October 12, 1970.  However, 
a timely appeal was not thereafter received.  The rating 
decisions therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  (The law as 
to finality was identical at the time of the prior unappealed 
rating decisions.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 
3.104(a), 19.118, 19.153 (1970)).  

The evidence of record at the time of the July 1970 rating 
decision included the veteran's service medical records, his 
DD-Form-214 (Report of Transfer or Discharge), his claim for 
compensation benefits received in June 1970, a report of VA 
hospitalization from June 16 to July 7, 1970, and a summary 
of hospitalization at Western State Hospital, Fort Supply, 
Oklahoma, from February 2 to March 2, 1970.  

The evidence before the rating board in July 1970 showed that 
the veteran's service medical records were completely 
negative for complaints or findings referable to any 
psychiatric abnormality.  The evidence also showed that the 
veteran was admitted to Western State Hospital on February 2, 
1970, pursuant to a court order.  It was reported that the 
veteran was a "religious radical" and that he was very 
uncooperative, confused and contrary during the admission 
procedures.  He was medicated with parenteral tranquilization 
to be ready for routines.  It was also reported that force 
was used to give medication during the first few days of 
hospitalization because he refused to take oral medications.  

After this "primary resistance," the veteran cooled down 
and started to take oral medication.  On examination, his 
physical condition was satisfactory, although he had some 
minimal self-inflicted cuts on his left leg.  At the time of 
the psychiatric interview, the veteran was quiet, cooperative 
and friendly.  All questions were answered with coherent and 
relevant answers.  He denied the use of any illicit drugs.  
It was reported that he gradually became more and more 
religious "till the fanatism [sic]."  He fasted until his 
condition became worse.  He experienced hallucinations and 
extreme delusional thinking.  His memory and orientation 
remained intact.  His mood was flat and still somewhat 
depressed.  His insight and judgment were moderately 
impaired.  The diagnosis was schizophrenia, but the type was 
questionable.  The veteran was hospitalized until he reached 
maximum hospital benefit.  

Also before the rating board in July 1970 was a summary of 
hospitalization at the VA facility in Topeka, Kansas, in June 
and July 1970.  The veteran's admission was voluntary.  His 
history indicated that he was treated at Fort Supply, 
Oklahoma, in February and March 1970 and that he seemed much 
improved following a brief disorganized period similar to the 
present illness.  It was reported that he had dropped out of 
Wichita University in the fall of 1969 because of "a bad 
trip" and because he had been smoking marijuana and was 
reported to have been smoking hashish.  In February 1970, he 
required admission to Western State Hospital and on his 
return from that period of hospitalization had gone to work 
as a laborer.  About June 1st, his parents noted that he was 
reading the Bible and pacing the floor and that he seemed 
preoccupied with religious thoughts and with the recently 
learned story of his mother's suicide while in a state 
hospital.  The veteran reported that he had served in the 
Army from April 1967 until January 17, 1969, and had 
experienced no illness.  

On admission on June 16, 1970, the veteran was quite 
suspicious, vague and concrete, although he was oriented in 
all three spheres.  He seemed withdrawn and obsessed, but he 
would not speak about his delusional symptoms.  VA treating 
personnel were therefore unable to determine whether the 
veteran was experiencing hallucinations.  He was reportedly 
very distant and did not interact with fellow patients 
initially.  Because of his appearance of great distress, a 
discussion was held with him regarding medication, which he 
adamantly refused.  He did not receive medication during this 
period of VA hospitalization.  It was reported that he 
gradually seemed to reorganize himself in a therapeutic 
community program and began to interact more with his patient 
group.  He "accomplished" a pass to his home community and 
reported that he could return to previous employment.  The 
veteran was counseled regarding follow-up care in his 
community.  

During this period of hospitalization, the veteran received 
orders to report for his reserve military obligation but was 
unable to do so because of his hospitalization.  It was also 
reported that laboratory studies following admission revealed 
some abnormal findings that could not be explained.  The 
veteran was discharged from hospitalization on July 7, 1970, 
because he had reached maximum hospital benefit (MHB).  The 
diagnosis at discharge from the hospital was chronic paranoid 
schizophrenia, which was felt to be mild to moderate in 
severity.  He was considered competent for VA funds.  A 
urinary tract infection, of unknown etiology, possibly 
related to the toxic effect of unknown drugs, was also 
diagnosed.  

Received on July 31, 1970, and therefore before the rating 
board in September 1970, was a report of hospitalization at 
Ponca City (Oklahoma) Hospital in June 1970.  This report 
shows that the veteran was admitted to the psychiatric 
service on June 13, 1970, having been brought to the Ponca 
City Hospital by his father because of confusion.  It was 
reported that for about two weeks, he had been rather 
confused and upset over religion and that the night before 
admission, he took the family Bible under his arm and went 
for about a 10-mile walk.  It was further reported that it 
was rather difficult to say when the veteran became sick.  
The reported history indicated that the veteran was 
discharged from the Army in January 1969 with an honorable 
discharge.  He then attended Wichita University for a 
semester, worked during the previous summer, and returned to 
the University in the fall but did not attend classes and 
dropped out.  About that time, he was supposed to have 
started smoking marijuana, and his behavior had varied a 
great deal since then.  Although he had a sanity hearing and 
was committed to Western State Hospital in February 1970, 
treating personnel at Ponca City Hospital reportedly knew 
very little about the circumstances surrounding his 
commitment.  Following his discharge from Western State 
Hospital, he returned home and worked for a while for a 
farmers' cooperative and for a month as a laborer at 
Continental Oil Company.  About a week prior to admission, he 
started pacing the floor, ate or slept very little, and was 
said to be preoccupied with religion and to be quite 
confused.  There was some resistance at being hospitalized 
and he was initially restrained.  

It was reported that the veteran's biological mother took her 
own life when he was about three months old.  The veteran 
knew nothing about this until about a week prior to 
admission, when he talked to his father about it for the 
first time.  It was reported that the veteran had never been 
married and that, except for an appendectomy as a small 
child, he had never had any illnesses.  He had been somewhat 
of a loner previously.  Although he looked quite intelligent, 
he had a great deal of difficulty in carrying on a 
conversation.  It was very difficult to talk to the veteran 
on mental status examination.  He tried to answer a question 
but was rather rambling.  He had no idea why he was in the 
hospital and had no idea why he went to the state hospital.  
He would not talk about his religious beliefs, was 
continually twisting, turning, grimacing and demonstrating a 
very inappropriate affect.  The examiner was unable to elicit 
any delusions or hallucinations.  However, the veteran was 
quite suspicious.  

On the floor, it was observed that the veteran was 
continually going up and looking at the bulletin board and 
noting everything on the floor.  He walked up the hall and 
looked everybody over as if he were quite suspicious.  It was 
reported that his father suspected a brain tumor or other 
organic cause for the veteran's behavior and wanted him to be 
admitted to the Veterans Hospital at Topeka, which was 
thereafter arranged.  The discharge summary from Ponca City 
Hospital shows that a physical examination was essentially 
negative and that no evidence of serious organic disease was 
found.  However, on his mental examination, he was very 
confused, answered questions only in monosyllables, and was 
unable to tell any really consistent story of his life.  No 
testing was done because he was to be transferred.  The final 
diagnosis at the time of his transfer from the Ponca City 
Hospital was chronic undifferentiated schizophrenia.  

Also before the rating board in September 1970 was a 
statement from the veteran dated August 17, 1970, in which he 
stated that he had received no medical treatment from the 
date of his discharge from service until he was admitted to 
the state hospital in February 1970.  He reported that he had 
been attending school but that he had dropped out in November 
or December 1969 due to a period of extreme depression.  He 
stated that he had become quite depressed and despondent due 
mostly to environmental conditions within the school and, to 
a lesser degree, to financial problems.  He felt that it was 
impossible for him to carry on under these circumstances.  He 
further stated that he believed that this constituted the 
actual onset of his present episode of illness, which 
continued through his treatment at the state hospital and at 
the Ponca City Hospital, where he was admitted in June 1970.  

Also before the rating board in September 1970 was a 
statement from two acquaintances of the veteran who knew him 
to be an intelligent student while in high school in 
Oklahoma.  They stated that he worked while in high school 
and never seemed to be a loafer.  They said that after he 
graduated from high school, he went to a junior college in 
Oklahoma, working his way through.  He then enrolled at the 
university in Wichita but dropped out because of financial 
reasons.  He was later drafted and was sent to Texas and then 
to Germany.  Before the Army, they reported, he was never any 
problem to his parents or grandmother.  When he returned from 
service, he lived in the same apartment building as these lay 
witnesses.  He reenrolled at the university in Wichita but 
did not seem to have the same will to learn and ambition to 
work.  They reported that he quit school and just wanted to 
be alone in his room.  They said that he avoided people.  He 
returned to Oklahoma to live with his parents.  While there, 
he began to exhibit unusual behavior, which included drifting 
aimlessly away from his home at least twice.  It seemed to 
them that his mind was affected in a strange way while he was 
in service.  

The record following the September 1970 rating decision is 
replete with treatment records showing multiple 
hospitalizations for psychiatric illness.  The most pertinent 
to the current issue is an admission summary by a social 
worker at the VA facility in Topeka dated June 22, 1970.  The 
social worker reported that the veteran was described during 
his adolescent years as being a very gregarious individual, 
having numerous friends, and as dating throughout his high 
school years.  He graduated in 1961 and was essentially apart 
from his family since then.  He attended a junior college in 
Oklahoma for 2 1/2 years and Wichita State University for one 
year prior to being drafted into the Army in April 1967.  

His parents felt that his service career was uneventful, the 
veteran stating that he enjoyed his tour of duty and formed 
numerous friendships within his company.  The veteran was 
separated from service on January 17, 1969, and returned home 
briefly, prior to reenrolling at Wichita State University.  
The veteran established living arrangements in Wichita with 
an aunt and uncle while attending college.  His initial 
difficulties apparently began in Wichita around January 1970.  
His parents later learned that he became involved in smoking 
hashish with one of his cousins.  Following completion of his 
first semester, the veteran returned home, where he had plans 
for obtaining employment, saving money and returning to 
college the next year to complete his college degree.  He 
apparently needed only one semester of work before 
graduating.  Shortly after arriving home, he became extremely 
religious and very hyperactive and stopped eating, informing 
his parents that he was fasting as people did in the Bible.  
He was hospitalized at Fort Supply, Oklahoma, in February 
1970 and discharged the following month much improved.  

He reportedly had a very adequate initial adjustment at home, 
but in June 1970, following a visit from his relatives in 
Wichita with whom he had lived, the veteran's prior 
symptomatology reappeared.  He was briefly hospitalized at 
Ponca City, Oklahoma, prior to his admission to the Topeka VA 
Hospital on June 16, 1970.  The social worker stated:  "I 
would imagine the [veteran] has had problems for several 
years prior to his recent difficulties.  His present problem 
appears to have been precipitated to some extent by his 
smoking of hashish but his subsequent overinvolvement in 
religious activities appears to be directed toward some 
nature of 'cleansing activity' and one would speculate that 
the [veteran] feels considerable guilt in regards to other 
problems or activities . . . which he has been unable to 
control."  

In response to the Board's remand in July 1996, additional 
evidence was received in support of the veteran's claim.  
This consisted of additional clinical records pertaining to 
the veteran's hospitalization in February and March 1970 at 
Western State Hospital and his hospitalization in June 1970 
at Ponca City Hospital.  This evidence is merely cumulative 
of the evidence that was before the rating board in July and 
September 1970.  Also received were copies of court records, 
including court orders by the District Court of Kay County, 
Oklahoma, in response to petitions for an order of admission 
to the hospital filed by the veteran's father.  A petition 
filed on January 29, 1970, indicates that the allegation of 
mental illness was based on the veteran's being "radical on 
religion," emotionally upset, his feeling of being caged, 
his constant walking, and his incessant speech.  

An order of admission to the hospital signed by a district 
judge shows that the veteran was ordered admitted to the 
Western State Hospital on February 2, 1970.  Also received 
was a certificate of restoration to mental competency signed 
by the Acting Superintendent of Western State Hospital and 
dated March 2, 1970.  Also received was a petition for order 
of admission to a hospital filed July 17, 1970, and signed by 
the veteran's father, noting as a basis for the petition the 
veteran's erratic conduct as a result of "hallucinary" 
drugs.  An order of detention signed by a district judge on 
July 17, 1970, ordered the veteran into custody for a hearing 
on the petition for hospital admission.  

Analysis

The veteran and his attorney-representative essentially 
contend that the rating decisions of July and September 1970 
were clearly and unmistakably erroneous because the RO failed 
to properly apply VA regulations to the facts then of record 
and grant service connection for a psychosis on a presumptive 
basis.  

In its decision vacating the Board's decision of February 18, 
1998, the United States Court of Appeals for Veterans Claims 
(Court) found that the rating decisions of July and September 
1970 were final and may not be reversed or amended in the 
absence of clear and unmistakable error.  See 38 U.S.C.A. § 
5109A (West Supp. 2001); 38 C.F.R. § 3.105(a).  The Court 
also recognized that a determination that there was clear and 
unmistakable error in unappealed prior rating determinations 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decisions.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  See Pierce 
v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001) 
("evidence" as used in 38 U.S.C. § 5109A and 38 C.F.R. § 
3.105(a) is limited to evidence that was of record at the 
time the challenged RO decision was made).  

The Court in July 2000 stated that the clear and unmistakable 
error claims presented here were collateral attacks on final 
RO decisions.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
The Court noted that in Russell, it had defined clear and 
unmistakable error as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell), 
cert. denied, 528 U.S. 967 (1999).  The United States Court 
of Appeals for the Federal Circuit has recently weighed in on 
this matter in similar fashion.  In Pierce v. Principi, the 
Federal Circuit stated:  

Final RO decisions are entitled to a 
presumption of validity.  Berger v. 
Brown, 10 Vet. App. 166, 169 (1997).  The 
party bringing a CUE challenge to a final 
RO decision bears the burden of proving 
that the decision was based on a clear 
and unmistakable error.  Id.  This burden 
is not satisfied by the mere assertion 
that the decision contained CUE; instead, 
the party must describe the alleged error 
"with some degree of specificity" and 
must provide persuasive reasons "as to 
why the result would have been manifestly 
different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. [at 43].  

240 F.3d at 1355.  

The evidence before the rating board in July 1970 did not 
show the presence, or even a hint of the presence, of a 
chronic psychiatric disorder in service.  The record before 
the rating board at that time was completely devoid of any 
indication of the presence of psychiatric deficits during the 
veteran's active military service.  The only evidence before 
the rating board in September 1970 of a chronic psychiatric 
disorder in service was the suggestion in a lay witness 
statement that the veteran was a changed man when he returned 
from service.  However, the rating board was entitled to 
discount the affidavit since even if it were true, it did not 
necessarily show the presence of a chronic psychiatric 
disorder during service.  The veteran, after all, could have 
had an alteration of behavior for many reasons.  Certainly, 
the service medical records did not corroborate the 
allegations contained in the affidavit, and the rating board 
in July and September 1970 was therefore fully justified in 
rejecting the notion that service connection was warranted 
for a chronic psychiatric disorder on a direct incurrence 
basis.  

In its decision of July 2000, the Court noted that the RO in 
July 1970 had stated, apparently regarding the presumption of 
service connection, that "[t]he diagnosis of schizophrenia 
was made more than one year after the veteran's discharge and 
consequently no basis for service connection has been 
established."  However, the Court noted that it had 
previously stated:  

The disease need not be diagnosed in the 
presumption period.  If it is not, 
however, there must "then [be] shown by 
acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis."  38 C.F.R. § 
3.307(c) (1990).  

Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

The Court noted that the same regulatory language creating an 
exception to a strict application of the one-year presumption 
period was in the version of § 3.307(c) in existence in 1970.  

The version of § 3.307(c) in effect in 1970 provided in 
material part as follows:  

No presumptions may be invoked on the 
basis of advancement of the disease when 
first definitely diagnosed for the 
purpose of showing its existence to a 
degree of 10 percent within the 
applicable period, except pulmonary 
tuberculosis under § 3.371.  This will 
not be interpreted as requiring that the 
disease be diagnosed in the presumptive 
period, but only that there be then shown 
by acceptable medical or lay evidence 
characteristic manifestations of the 
disease to the required degree, followed 
without unreasonable time lapse by 
definite diagnosis.  (Emphasis added.)  

The Court added that a misapplication of § 3.307 alone would 
not necessarily constitute clear and unmistakable error 
unless the correct application of that regulatory section 
would have "manifestly changed the outcome" and constituted 
error that was undebatable so that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Russell, 3 Vet. App. at 313-14.  

The Court noted that the veteran argued that because in 1970 
there was no evidence before the RO that contradicted the 
social worker's June 1970 opinion ("I would imagine the 
[veteran] has had problems for several years prior to his 
recent difficulties"), there was no affirmative evidence to 
rebut the presumption of service connection pursuant to 38 
C.F.R. § 3.307(d) and that the outcome of the claim would 
therefore have been manifestly changed.  See Crippen v. 
Brown, 9 Vet. App. at 422; Link v. West, 12 Vet. App. 39, 45 
(1998).  

The Court noted that the record on appeal did not indicate 
whether the RO in 1970 in fact considered the social worker's 
statement.  However, the Court noted that the fact that the 
RO did not mention in its decision the regulation or the 
social worker's statement did not establish that it was not 
available to the RO or not considered by it.  See Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996) (ROs not required to include 
evidence summary or give reasons in decisions until 1990).  
See also Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 
2000) (absent specific evidence indicating otherwise, all 
evidence contained in the record at the time of the RO's 
determination of the issue of service connection must be 
presumed to have been reviewed by VA, and no further proof of 
such review is needed).  The Court stated that this case 
might be one where all of the evidence could lead only to one 
result, citing Link and Crippen.  

The Court found that the applicable law at the time of the 
1970 RO decisions provided that in the case of any veteran 
who served for 90 days or more during a period of war, a 
chronic disease (here, a psychosis) that became manifest to a 
degree of 10 percent or more within a year from the date of 
separation from such service shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
the fact that there was no record of evidence of such disease 
during the period of service.  38 U.S.C. § 312(a)(1) (1964 & 
Supp. V 1970) (now 38 U.S.C. § 1112(a)); see also 38 C.F.R. § 
3.307(a) (1969).  In 1970, the Court noted, a veteran with a 
"psychosis in full remission" would have been assigned a 
noncompensable rating, while a veteran whose schizophrenia 
created a "slight impairment of social and industrial 
adaptability" would have been assigned a 10 percent rating.  
38 C.F.R. § 4.132, Diagnostic Codes 9200-9205 (1969).  

The Court further noted that the evidence available at the 
time of the 1970 RO decisions included a lay statement from a 
long-time friend that the veteran had acted unusually after 
he returned from the Army.  The friend said that the veteran 
had "quit school and just wanted to be alone in his own room 
and avoided people."  In an August 1970 statement, the 
veteran had indicated that his illness had begun in the later 
months of 1969, when he had symptoms of depression and 
despondency.  The Court said that the VA social worker's June 
1970 opinion indicated that the veteran's psychiatric 
problems had probably begun several years earlier.  The Court 
indicated that a June 1970 VA hospital discharge summary, 
written by a private psychiatrist who had diagnosed the 
veteran as having schizophrenia, reported that in the fall of 
1969, the veteran had dropped out of college and had "just 
[gone] to pieces".  Thus, the Court said, there appeared to 
be what the Court characterized as  

very substantial evidence that "may be 
identified as manifestations of the 
chronic condition to the requisite 10% 
degree" during the year after the 
veteran's discharge.  Cook (James) v. 
Brown, 4 Vet. App. 231, 237 (1993); see 
also Bailey (Jack) v. Derwinski, 1 Vet. 
App. 441, 445 (1991).  

The Court stated that the Board failed to discuss the 
regulatory exception to the one-year presumption period and 
said that the Board also failed to discuss the evidence that 
showed "characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis," citing 38 C.F.R. § 3.307(c).  

The Board notes, however, that the 1997 opinion of the VA 
psychiatrists upon which service connection for a 
schizoaffective disorder was predicated was the product of an 
evidentiary record that had accumulated over the course of 
nearly 30 years and which provided a much clearer view in 
retrospect of the veteran's condition in 1970.  In their 
opinion in March 1997, the VA psychiatrists stated that their 
review of the medical evidence and their examination of the 
veteran, along with their review of the lay information in 
the file, suggested a gradual steady personality and 
behavioral deterioration "consistent with the prodromes of 
schizophrenic illness."  They characterized this 
deterioration as having begun in May or June 1969 and as 
having progressed steadily until a florid frank psychosis was 
apparent that resulted in psychiatric hospitalization in 
February and June of 1970.

If the veteran's deterioration culminating in a diagnosis of 
psychosis began in May or June 1969, then service connection 
was not warranted for the now service-connected disability 
because the disease process actually began following 
discharge.  The idea underlying presumptive service 
connection is that the onset of the diseases for which 
service connection may be presumed is insidious and that if 
such diseases are manifested to a compensable degree during 
the first post service year, the disease process leading to 
their diagnosis must have begun in service.  They are not 
acute events, but smoldering or slowly progressing disorders 
for which a much earlier onset may be presumed if they have 
progressed to a certain degree of severity within a certain 
timeframe.

Although the VA psychiatrists in 1997 indicated that drugs 
and alcohol did not appear to be significant factors in the 
behavioral change or the onset of the veteran's psychiatric 
illness, the evidence before the rating board in July and 
September 1970 was not as crystal clear.  It is undisputed 
that a psychosis was not diagnosed within a year following 
the veteran's separation from service on January 17, 1969.  
In addition, however, the evidence was equivocal regarding 
the possible origin of the psychotic break that the veteran 
experienced in February 1970.  The psychosis then diagnosed 
was not so clearly attributable to service or to 
manifestations of psychotic illness during the first post 
service year that it could be said that a grant of service 
connection on a presumptive basis was undebatably or 
manifestly compelled.  Fugo, 6 Vet. App. at 43.  

The actual medical evidence before the rating board in 1970 
included the Ponca City Hospital records, which indicated 
that it was difficult to say when the veteran got sick.  
There was evidence before the rating board in 1970 that his 
symptoms during the first post service year were transient 
manifestations of illicit drug use in the form of marijuana 
and hashish smoking.  The final summary from VA 
hospitalization in June and July 1970 noted that while at 
Wichita University in the fall of 1969, he had dropped out of 
school because of "a bad trip" and because he had been 
smoking marijuana and was reported to have been smoking 
hashish.  Under these circumstances, the rating board could 
reasonably have attributed any hallucinations or delusions to 
the effects of illicit drugs - effects that would pass when 
the use of drugs ceased-rather than to a chronic mental 
illness manifested by such hallucinations and delusions.  

In denying the claim of clear and unmistakable error in June 
2001, the RO found that there was medical evidence before the 
rating board in 1970 rebutting the regulatory exception 
contained in 38 C.F.R. § 3.307(c).  The RO noted that the 
provisions of 38 C.F.R. § 3.307(d) in effect at the time 
provided for the rebuttal of service incurrence of a chronic 
disease such as a psychosis.  At the time of the 1970 RO 
decisions, 38 C.F.R. § 3.307(d) provided in pertinent part as 
follows:  

Evidence which may be considered in 
rebuttal of service incurrence of a 
chronic or tropical disease will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease, and 
medical judgment will be exercised in 
making determinations relative to the 
effect of intercurrent injury or disease.  
The expression "affirmative evidence to 
the contrary" will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service.  

The Court stated that given the 15 or fewer days in which a 
psychosis may have manifested itself following the lapse of 
the one-year presumption period, the consideration of the 
applicability of the regulatory exception to the one-year 
presumption contained in § 3.307(c) seemed especially 
pertinent.  The Court indicated that it seemed significant in 
this regard that the July 1970 RO decision specifically noted 
that the veteran had been committed to a county hospital in 
early February 1970 "with a diagnosis of schizophrenia."  
The Court noted that the RO recognized this diagnosis as an 
"active psychosis" for purposes of service connection for 
treatment purposes under 38 U.S.C. § 1702 (in cases where 
active psychosis arises within two years after service), but 
did not appear to attach any significance to that February 
1970 diagnosis other than it "was made more than one year 
after the veteran's discharge."  

As the RO pointed out in June 2001, the medical evidence 
before the rating board in 1970 suggested a number of 
possible origins for the psychosis first diagnosed in 
February 1970, including his use of marijuana and hashish, 
recent (that is, post service) knowledge of his mother's 
suicide, a suspicion of brain damage (damage that was not 
acquired in service), and a private hospital report stating 
that it was "rather difficult" to say when the veteran got 
sick.  The RO in June 2001 was of the opinion that this 
evidence constituted evidence that could be considered in 
rebutting the presumption of service incurrence because it 
suggested the presence of intercurrent cause for the 
psychosis diagnosed in February 1970.  That is, there was 
evidence before the rating board in 1970 that could have been 
interpreted as showing manifestations of a chronic disease 
process - a psychosis - during the first post service year 
followed by a diagnosis within a short time thereafter; 
however, there was also evidence suggesting that the 
psychosis diagnosed in February 1970 was the product of 
factors that arose after service, including significant 
evidence of substance abuse, that led to a psychotic break 
and hospitalization shortly after the lapse of the first year 
following separation.  There was, as the RO noted, evidence 
before the rating board in 1970 supporting both a grant and a 
denial of service connection for a psychosis.  

An admission summary by a VA social worker dated June 22, 
1970, indicates that the veteran's initial difficulties 
apparently began in Wichita around January 1970.  The social 
worker also indicated that the veteran's parents had since 
learned that the veteran became involved in smoking hashish 
with one of his cousins while attending college during his 
first post service year.  It is unclear whether the social 
worker's summary was actually before the rating board in July 
and September 1970, but even if it were, it represented 
evidence that was equivocal; that is, it was evidence that 
was as consistent with the rating board's determination 
denying service connection as with the conclusion reached by 
reviewing physicians in 1997 that culminated in a grant of 
service connection.  

However, as indicated above, the 1997 opinion was rendered in 
retrospect with the benefit of many years of psychiatric 
treatment reports, reported history, lay statements, and the 
veteran's own statements.  It by no means follows that the 
diagnostic picture was as clear to the rating board in July 
and September 1970 as it subsequently became to VA 
psychiatric examiners.  Indeed, on the record before it in 
July and September 1970, the rating board could reasonably 
have concluded that a frank psychosis was not manifested 
until the veteran experienced a psychotic break in late 
January or early February 1970.  This may have been a strict 
interpretation of the law and the evidence, but it is hardly 
a clearly erroneous one.  It bears noting that the records of 
commitment before the District Court of Kay County, Oklahoma, 
were not before the rating board at that time, as they have 
only recently been received.  Even had the court records been 
before the rating board, they could readily have been 
interpreted as consistent with an abrupt psychotic break and 
thus consonant with the rating board's interpretation of the 
evidence.  

The Court said that the Board in February 1998 did not cite 
to the statutory and regulatory provisions regarding the 
presumption of service connection that were applicable at the 
time of the 1970 RO decisions and that the Board did not 
expressly determine whether the RO should have applied them 
or whether, if they were applicable, the RO had correctly 
applied them.  The rating decisions of July and September 
1970 generally address the statutory provision for 
presumptive service connection by referring to the diagnosis 
of a psychosis entered more than a year following the 
veteran's separation from service.  However, the rating 
determinations make no specific reference to the provisions 
of 38 C.F.R. § 3.307 as then in effect.  A fair 
interpretation of these rating determinations seems to be 
that the pertinent provisions of § 3.307 were not explicitly 
considered by the rating board.  However, the Board is of the 
opinion that this failure was not outcome-determinative.  

The Board is of the opinion, however, that even if these 
provisions had been expressly considered by the rating board 
in 1970, it is likely that the presumption of service 
incurrence would have been found to have been rebutted by the 
medical evidence suggesting post service onset of the 
psychosis initially diagnosed a little more than a year 
following the veteran's separation from service.  The rating 
board that entered the RO decisions of July and September 
1970 included a Doctor of Osteopathy (D.O.).  Thus, the 
record shows that a medically trained member of the rating 
board had occasion to review the evidence then before the 
rating board.  The Board observes that the rule in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), precluding medical 
opinions that are not based on independent medical evidence 
was not formulated until many years following the rating 
board determinations now collaterally attacked.  Opinions of 
the Court that formulate new interpretations of the law 
subsequent to an RO decision cannot be the basis of a valid 
claim of clear and unmistakable error.  Berger v. Brown, 
10 Vet. App. at 170.  

The Board therefore finds that the RO's apparent failure to 
expressly consider the pertinent provisions of 38 C.F.R. § 
3.307 cannot now be said to constitute the kind of clear and 
unmistakable error defined by Fugo and other binding 
precedent.  After a careful review of the pertinent evidence 
of record, the Board concludes that clear and unmistakable 
error is not shown in rating decisions of July and September 
1970.  


Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective November 9, 2000, 
and the implementing regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Among other things, the law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (codified at 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The claim of clear and unmistakable error 
addressed herein was originally filed in February 1994 and 
denied by a rating decision dated the following June, with 
which the veteran, through his attorney-representative, 
disagreed.  The veteran and his attorney-representative were 
notified in a supplemental statement of the case issued in 
August 1994 of the provisions of law applicable in this case, 
the evidence relied on, and the RO's reasoning in deciding 
this claim.  As indicated above, the claim of clear and 
unmistakable error in this case turns solely on the facts and 
the law that were before the rating board at that time; any 
later development of the evidence or changes in the law are 
irrelevant to this claim.  The attorney-representative 
acknowledged as much in his letter to the RO of May 2, 2001, 
in which he stated:  

Because a CUE claim must be considered 
based upon the evidence and law of record 
at the time of the decision, any evidence 
submitted by the veteran at this time 
would be irrelevant and would not be able 
to be considered in deciding the 
veteran's claim.  Therefore, the veteran 
has no additional evidence to submit and 
requests that the VARO now issue a 
decision.  

As the discussion of this appeal set forth above shows, this 
case has been the subject of a Board decision and an appeal 
therefrom to the Court that have set out the facts and the 
law relied on at length.  There is no real dispute over the 
facts, only over an interpretation of the facts as applied to 
the law as it existed in 1970.  

Moreover, there is strong doubt that the new act applies to a 
claim based on CUE in a prior final rating decision.  The 
Court has recently held that the VCAA was not applicable to a 
motion alleging CUE in a prior Board decision.  Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Livesay.  


ORDER

As there was no clear and unmistakable error in rating 
decisions of July 28, 1970, and September 24, 1970, the 
appeal is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

